Citation Nr: 0402550	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  97-33 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to February 
1964.  He did not serve in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  A hearing was held before the 
undersigned Veterans Law Judge at the RO in June 1999.  

In a decision dated in October 2000, the Board denied 
entitlement to service connection for psychiatric disability, 
variously classified.  The veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in June 2001, the Court vacated 
the Board's decision and remanded the case to the Board for 
further proceedings consistent with the Court's Order.  
Copies of the Court's Order and briefs of the parties have 
been placed in the claims file.  While this case was pending 
before the Court, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, was enacted.  

Following the return of the case to the Board, the Board in 
December 2002 undertook additional development of the 
evidence, pursuant to 38 C.F.R. § 19.9(a)(2) as then in 
effect.  The development conducted by the Board was 
completed, but the Board in May 2003 remanded the case to the 
RO, pursuant to Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), for the 
RO's initial consideration of the evidence developed by the 
Board and for consideration of the provisions of the VCAA.  

Following additional development of the evidence and 
consideration of the VCAA, the RO continued its previous 
denial of the claimed benefit.  The matter is now before the 
Board for final appellate consideration.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's current psychiatric disability, variously 
classified, cannot be disassociated from the signs and 
symptoms of psychiatric disability noted in service and from 
the acute schizophrenic reaction with suicidal ideation and 
depressive symptoms diagnosed by a private psychiatrist on a 
psychiatric evaluation conducted 10 days following 
separation.  

3.  Schizoid and immature personality disorders were 
diagnosed in service.  


CONCLUSIONS OF LAW

1.  Psychiatric disability, including schizophrenic reaction, 
major depression, anxiety disorder, and dysthymia, was 
incurred in peacetime service.  38 U.S.C.A. § 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  

2.  Schizoid and immature personality disorders are not 
disabilities within the meaning of the law providing for VA 
compensation benefits.  38 C.F.R. § 3.303(c) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has psychiatric disability that 
was acquired during his active military service.  A review of 
the record discloses that in March 1964, he claimed 
entitlement to service connection for a "schizoid 
personality disorder."  In June and November 1964, he was 
advised that his claim was denied because of his failure to 
report for an examination.  In December 1996, the veteran 
filed a claim for service connection for a "psychiatric 
disorder."  In a May 1997 rating action, the RO noted the 
previous administrative denial and reviewed the claim on a de 
novo basis.  The Board will review the current claim for 
service connection for a chronic psychiatric disorder, 
including schizophrenic reaction, schizoid personality 
disorder, immature personality disorder, major depression, 
anxiety disorder, and dysthymia, on a de novo basis because 
the veteran was not advised of his appellate rights in 1964.  
See 38 C.F.R. §§ 3.103(f), 19.25, 20.1103 (2003).  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1131, it must be shown that any 
current disability is related to service or to an incident of 
service origin.  The United States Court of Appeals for the 
Federal Circuit has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to the same effect).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within a year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of the disease 
during the period of service, but this presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The service medical records reveal no complaints or findings 
of psychiatric abnormality when the veteran was examined for 
service entrance in March 1963 or when he was examined when 
he reported for active duty the following July.  

In January 1964, however, the veteran underwent a mental 
evaluation that resulted in a diagnosis of schizoid 
personality disorder of moderate to severe degree.  He was 
admitted to the Army Hospital at Fort Carson, Colorado, three 
days later, when the diagnosis was severe schizoid.  However, 
a psychosis was to be ruled out.  He was then transferred to 
the neuropsychiatric service of Fitzsimmons General Hospital 
in Denver with a diagnosis of schizoid personality disorder 
of moderate to severe degree that was felt to have preexisted 
service.  He underwent further psychiatric evaluation during 
his hospitalization in January 1964 that resulted in a change 
of diagnosis from schizoid personality disorder to 
schizophrenic reaction, chronic, undifferentiated, moderate, 
manifested by schizoid adjustment, unexplained episodes of 
depression, negativism and flattened affect.  The psychiatric 
disorder was felt to have preexisted service.  The February 
1964 report of a Board of Medical Survey shows that the 
veteran underwent further evaluation.  The diagnosis was 
again revised to immature personality disorder.  The Board 
found the veteran unfit for further military duty.  

The veteran was examined by a private psychiatrist 10 days 
following his separation from service.  The psychiatrist's 
April 1964 report shows that he examined the veteran and 
reviewed his medical history and concluded that his 
disability picture represented an acute schizophrenic 
reaction with suicidal ideation and depressive symptoms.  

The diagnosis of the private psychiatrist was both closely 
proximate to service and consistent with the diagnosis of a 
chronic undifferentiated schizophrenic reaction rendered at 
Fitzsimmons.  The issue is whether the veteran's current 
psychiatric condition can be related to the findings noted in 
and shortly after service.  

Although the veteran had a lengthy period of substance abuse 
following service, including numerous diagnoses of alcohol 
dependence, there is no evidence to refute his assertion that 
he did not drink prior to the age of 22; he was 19 when he 
was separated from service.  When the veteran was 
hospitalized by VA in April 2003, it was reported that he had 
a history of several attempts at alcohol rehabilitation 
between 1978 and 1997, as well as an admission for alcohol 
detoxification in February 1998.  

Although the veteran's psychiatric problems have been 
variously diagnosed, the schizoid and depressive features of 
his mental illness have been consistent features of his 
psychiatric disability picture over the years.  On VA 
psychiatric examination in September 1997, the diagnoses on 
Axis I were alcohol dependence, in remission for 
approximately a year; and recurrent major depressive 
disorder, now in remission with antidepressant medications.  

In October 1999, the Board requested a VA medical opinion 
regarding an etiological relationship between the veteran's 
psychiatric disorder and his military service.  In a report 
dated in December 1999, the examiner responded:  

I can state that there is absolutely no 
compelling evidence that [the veteran] 
suffered from a psychotic disorder such 
as Schizophrenia prior to his active 
service.  It is possible that he may have 
been prone to recurrent Major Depressive 
Episodes or chronic Dysthymia prior to 
active service, but the diagnostic 
criteria substantiating these diagnoses 
are not fully delineated in the 
accompanying file.  It is more probable 
that he did suffer from a personality 
disorder, which is not usually considered 
a psychiatric disorder or mental illness.  

Certainly, personality disorders can 
worsen during times of stress[;] 
therefore, from a theoretical standpoint, 
his personality dysfunction could have 
worsened during active duty.  

In my opinion, based upon the materials 
provided to me, I do not believe that 
this [veteran's] currently described 
psychiatric conditions are related to a 
disability that was incurred or 
aggravated as a result of his active 
service.  

(Emphasis added.)  

The foregoing opinion could not take into account the fact 
that schizophrenia has recently been suspected and that the 
veteran was started on Geodon (ziprasidone hydrochloride) 
when hospitalized by VA in April 2003.  Ziprasidone is 
indicated for the treatment of schizophrenia.  See 
Physicians' Desk Reference 2602 (57th ed. 2003).  It is 
notable that the private psychiatrist that the veteran saw 
immediately following service prescribed Mellaril.  Mellaril 
is indicated for, among other things, the management of 
manifestations of psychotic disorders.  See Physicians' Desk 
Reference 2107 (47th ed. 1993).  The veteran also gave a 
history of treatment with Stelazine when admitted in April 
2003.  Stelazine is also indicated for the management of the 
manifestations of psychotic disorders.  Id. at 2320.  The 
April 2003 VA hospital report shows that although the veteran 
did not give a history of the "positive" symptoms of 
schizophrenia such as paranoid delusions or hallucinations, 
he did give a strong history of the "negative" symptoms 
such as social withdrawal, anhedonia, anergia, and a loss of 
reality under stressful situations.  Although the veteran's 
VA treating psychiatrist in June 2003 rejected "the 
provisional diagnosis of schizophrenia," he noted that the 
veteran manifested "a rather schizoid orientation to the 
world."  

During the April 2003 admission, the veteran also gave a 
history of being symptomatic since about the age of 19 and 
described what appeared to be a psychotic break at that time.  
It is notable that the private psychiatrist reported in April 
1964 that after the veteran's father had taken his son to see 
a psychiatrist at Fort Carson, the veteran had purchased a 
car to return to his duty station in Memphis.  However, when 
he neared Memphis, he "blocked" and called his father and 
returned to Colorado, where he was hospitalized at 
Fitzsimmons.  

The Board concludes that the veteran's current psychiatric 
disability, variously classified, cannot be disassociated 
from the findings rendered in service and shortly after 
service.  Although his intervening alcohol abuse has no doubt 
affected this disability picture, there is no evidence to 
indicate that his alcohol abuse actually caused it.  
Moreover, there is insufficient evidence - especially in 
light of the VA medical opinion in December 1999 - to rebut 
the presumption of soundness, as psychiatric disability was 
not noted when the veteran was examined for service entrance.  
See 38 U.S.C.A. §§ 1111, 1137 (West 2002) (requiring clear 
and unmistakable evidence to rebut the presumption of 
soundness where the disorder is not noted at service 
entrance).  

It follows that service connection for psychiatric disability 
is warranted.  Psychiatric disability does not include any 
diagnosed personality disorder, however, as such disorders 
are not disabilities for purposes of entitlement to VA 
compensation benefits.  See 38 C.F.R. § 3.303(c).  


ORDER

Service connection for psychiatric disability, including 
schizophrenic reaction, major depression, anxiety disorder, 
and dysthymia, is granted.  

Service connection for schizoid personality disorder and 
immature personality disorder is denied.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



